Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 3 and 16 have been amended on October 18, 2021.
Claim 6 has been canceled on October 18, 2021.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Claim Rejection under 35 USC 101” filed October 18, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 7 of the remark, Applicant argued that claims 1 and 16 are clearly not directed to an abstract idea under the first prong of the analysis, as both claims employ a processing circuit, which is concrete structure.

In responses:

comprise any type of processor or calculator or computer having accordingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.) (See paragraph [0036] of Applicant’ specification)

As such, the generic type of processor or calculator is used to detect data according to mathematical algorithms such as “wherein component-by-component XOR sums of adjacent columns of the H-matrix (Summation Mathematical Algorithm) are different from one another and from all columns of the H-matrix (Comparison Mathematical Algorithm), and wherein component-by-component XOR sums of nonadjacent columns of the H-matrix (Summation Mathematical Algorithm) are different from all columns of the H-matrix (Comparison Mathematical Algorithm)and from all component-by-component XOR sums of adjacent columns of the H-matrix (Summation Mathematical Algorithm)” 

Applicant in specification clearly discloses that the method of calculating H-Matrix are based on equations 1-16.

In addition, the amended claim 1 recites that the processing is to “detect data errors” in the identified data.  As such, the amended claim 1 does not improve the input data because the amended claim 1 does not provide a method of correcting the 1-bit, adjacent 2-bit or non-adjacent 2-bit error when detecting errors.



Applicant's arguments, see under “Claim Rejection under 35 USC 112” filed October 18, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 9 of the remark, Applicant wrote:

Claims 1-20 rejected under 35 U.S.C. § 112(b) as the independent claims allegedly fail to recite a use of the error code. Applicant respectfully disagrees with whether a recitation of the use of the error code is necessary to render a claim definite, as MPEP § 2173.02 states that definiteness is whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Power­One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1350, 94 USPQ2d 1241, 1245 (Fed. Cir. 201 O); Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). Claims 1 and 16, on the basis of the standard set forth by the Federal Circuit, are clearly definite. Nevertheless, in order to facilitate an expeditious prosecution of the present application, claims 1 and 16 are amended to recite using the error code to detect and/or correct errors. Accordingly, withdrawal of the rejection is requested.

In responses:

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

See rejection below.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 and 16 recite(s) the abstract limitations such as “identifying data to be processed; and processing the data using an error code, processing the identified data using an error code with a processing circuit to 

detect data errors 
(It is noted that Applicant fails to provide a method of detecting errors after performing H-Matrix Summation or Comparison in claims 1-20)

and / or 

(Optional Limitation to correct data errors)

correct data errors in the identified data, wherein processing the identified data using the error code with the processing circuit comprises using the error code to: correct 1-bit errors, correct adjacent 2-bit errors, and detect nonadjacent 2-bit errors,  

(It is noted that Applicant fails to provide a method of correct 1-bit, 2-bit and non-adjacent 2-bit errors within the claims 1-20)

wherein the error code comprises an H-matrix with n columns and m rows, wherein the columns of the H-matrix are different, wherein component-by-component XOR sums of adjacent columns of the H-matrix are different from one another and from all columns of the H-matrix, and wherein component-by-component XOR sums of nonadjacent columns of the H-matrix are different from all columns of the H-matrix and from all component-by-component XOR sums of adjacent columns of the H-matrix” is a process that, under its broadest reasonable interpretation, covers performance of the (see claim 16).

Claims 2-5, 10-14 recite a description of error code and H-Matrix and therefore the claims do not overcome the abstraction rejection.

Claim 12 recites “wherein the extended H-matrix is determined by: duplicating the H-matrix into an original H-matrix and a duplicate H-matrix, wherein an intermediate column having m zeroes is inserted between the original H-matrix and the duplicate H-matrix, wherein the original H-matrix has two rows having n zeroes added to it, wherein the duplicate H-matrix has one row having n ones and a further row added to it, wherein the further row is determined by: a bit combination comprising n bits according to 1010 .  . . 10, if n is even-numbered, or a bit combination comprising n bits according to 1010 .  . . 1, if n is odd-numbered, and wherein the intermediate column comprising m zeroes has one column [0,1]T added to it” is a description of how to performing mathematical calculation for the matrix.  As such, it does not overcome the abstract rejection.

Claims 7-9 recite a syndrome generator for performing mathematical processing on of error code and therefore the claims do not overcome the abstraction rejection.



Claims 17-20 recite similar limitations as claims 2-15.  Therefore, the claims do not overcome the abstract rejection.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mental processing except for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and “Mathematical Processing” grouping of abstract ideas.  

The human mind can (1) identify which data to be processed and (2) process the identified data according to an error code mathematical formula “XOR sums…” of columns

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a processing circuit” (see claim 1)  and “a (see claim 16) for processing data. 

Applicant defines that the processing circuit or unit can be or comprise any type of processor or calculator or computer having accordingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.) (See paragraph [0036] of Applicant’ specification)

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1 and 16 do not recite any additional elements except a generic processor such as “a processing circuit” (see claim 1) and “a memory circuit comprising instructions; and a processing circuit that is configured to retrieve and execute the (see claim 16) for processing data.  

Applicant defines that the processing circuit or unit can be or comprise any type of processor or calculator or computer having accordingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.) (See paragraph [0036] of Applicant’ specification)

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1 and 16 recite “processing/process the identified data using an error code…to detect data errors and/or correct data errors in the identified data”

The recited optional limitation “and/or” render this limitation indefinite because it is unclear if the method is to perform both (detecting and correcting) or just either detecting or correcting errors.

The recited limitation “detect data errors …in the identified data” renders this limitation indefinite because Applicant fails to provide a method of detecting data errors by using an error code.  The limitations or phrase “wherein the error code comprises an H-matrix….adjacent columns of the H-matrix” appears to provide a description of an error code but it does not provide a method of detecting data errors.   Therefore, it is unclear how to detect data error using an error code.

As such, the claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a method of detecting data errors.

The recited limitation “correct data errors …in the identified data” renders this limitation indefinite because Applicant fails to provide a method of correcting data errors by using an error code.  The limitations or phrase “wherein the error code comprises an H-matrix….adjacent columns of the H-matrix” appears to provide a description of an error code but it does not provide a method of correcting data errors.   Therefore, it is unclear how to correct data error using an error code.

As such, the claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a method of detecting data errors.

Claim 1 recites “wherein the error code comprises an H-matrix….adjacent columns of the H-matrix.”
The recited limitation “wherein the error code comprises an H-matrix….adjacent columns of the H-matrix” renders this limitation indefinite because it is unclear whether the limitation (or phrase) is a description of an existing error code that was generated using an H-matrix.  This limitation “error code” is not being claimed. 

Claim 16 recites “wherein the columns of the H-Matrix….….adjacent columns of the H-matrix”
The recited limitation “wherein the column of the H-matrix….adjacent columns of the H-matrix” renders this limitation indefinite because it is unclear whether the limitation description of an existing H-Matrix that was generated.  This limitation “error code” is not being claimed. 

Claims 1 and 16 recite “wherein the columns of the H-matrix are different”
The recited limitation such as “columns…are different” renders this limitation indefinite because it is unclear how columns are different or what columns are different. 

Claims 4 and 20 recite “wherein at least two component-by-component XOR sums of nonadjacent columns of the H-matrix are not different”
The recited limitation such as “…are not different” renders this limitation indefinite because it is unclear how or what columns are not different.

Claim 11 recites “wherein the H-matrix is part of an extended H-matrix”

The recited limitation such as “H-matrix is part of an extended H-matrix” renders this limitation indefinite because the parent claim 1 does not comprise an extended H-Matrix.  As such, it is unclear where the extended H-matrix is so that the H-Matrix can be a part of it. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thien Nguyen/           Primary Examiner, Art Unit 2111